DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 
Claim Status
Applicants' response and amendments to the claims, filed 9/30/2022, are acknowledged and entered.  Claims 11-12, 16-18, 20, 26-28, and 31 are pending and under examination.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 9/30/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 11-12, 15-20, 26-28, and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over XIONG ET AL. (bioRxiv, preprint doi: https://doi.org/10.1101/2020.03.11.983056, version posted March 12, 2020, 31 pages) in view of GRADL ET AL. (US 2020/0123129; Published April 23, 2020) and CHRISTIAN ET AL. (Leukemia, 2019, vol. 33, pages 2403-2415).
The Claims
	The claims are drawn to a method of treating a disease associated with a virus comprising administering a therapeutically effective amount of the compound of Formula (II), i.e., BAY 2402234, to a subject in need, wherein the virus is an Influenza virus.  (Claims 11 and 12.)  The claims thus encompass administering BAY 2402234 to subjects in need of treating an Influenza infection.

Teachings of XIONG ET AL.
	Xiong et al. teach inhibitors of DHODH showed broad-spectrum antiviral effects against various RNA viruses, including influenza A virus, Zika virus, Ebola virus, and particularly against the recent novel coronavirus SARS-CoV-2. See Abstract (“…we identified two potent inhibitors of DHODH, S312 and S416, with favorable drug-like and pharmacokinetic profiles, which all showed broad-spectrum antiviral effects against various RNA viruses, including influenza A virus (H1N1, H3N2, H9N2), Zika virus, Ebola virus, and particularly against the recent novel coronavirus SARS-CoV-2.”) 
They teach two inhibitors of DHODH, S312 and S416 that can protect 100% mice from lethal influenza challenge. See page 4 (“[w]e…obtained two highly potent DHODHi S312 and S416 with IC50s of 29.2 nM and 7.5 nM…which are > 10-folds potent than the FDA approved DHODHi Teriflunomide… targeting DHODH offers broad-spectrum antiviral efficacies against various RNA viruses, including the DAA-resistant influenza virus and the newly emerged coronavirus SARS-CoV-2… our potent DHODHi can protect 100% mice from lethal influenza challenge”). 
They teach DHODH inhibitors have broad-spectrum antiviral activity. See page 6 (“…it is reasonable to speculate that DHODHi have broad-spectrum antiviral efficacies…[W]e… tested several highly impacted acute infectious RNA viruses… a severe outbreak of SARS-CoV-2 occurred in Wuhan in December 2019…we responded quickly to examine the antiviral activity of DHODHi against this new coronavirus…all the DHODHi tested is low toxic to SARS-CoV-2 susceptible Vero E6 cells”). 
They teach the DHODH inhibitor, teriflunomide, “with effective EC50 and SI values have all the potentials to treat SARS-CoV-2-induced COVID-19 disease as an ’old drug in new use’ option”. See page 7. They teach S312 and S416 exhibited ideal antiviral efficacies against SARS-CoV-2 and in fact had much greater EC50 and SI values than remdesivir and chloroquine against SARS-CoV-2. See page 7; Figs. 2C and 2D (“…S416 turns to be the best efficient chemical so far against SARS-CoV-2 at the cellular level”).
They teach S312 exhibited equivalent antiviral activities to Oseltamivir in influenza-A-virus infected animals. See pages 7-8; Figs. 3A and 3B (“…Treatment of S312 or Osel or combined treatment of ‘S312+Osel’ was given by the intraperitoneal (i.p.) route at 4h p.i. once per day from the beginning of infection to Day 14… S312 (5mg/kg, red line) was also able to confer 100% protection and little bodyweight loss similar to Osel”).
	They teach DHODH inhibitors inhibit virus replication through interrupting the de novo pyrimidine synthesis pathway. See pages 8-9; Figs. 4A-4H (“[t]he results further confirm that compounds S312 and S416 inhibit viral genome replication via targeting DHODH and interrupting the fourth step in de novo pyrimidine synthesis”).
	Regarding claims 27-28, Xiong et al. teach administering a DHODH inhibitor in combination with the antiviral drug Oseltamivir. See page 10; Fig. 5B (“When drugs were given in the early phase, both Osel treatment and ‘Osel+S312’-combination-treatment conferred 100% protection”). 
	They teach that the DHODH inhibitor S312 could provide protection when given in middle and late phase of viral infection, whereas single Oseltamivir treatment wholly lost its antiviral effect with no surviving. See page 10; Fig. 5C (“[w]hen drugs were given at severe late phase of disease that mice were starting dying (Fig. 5D), neither single treatment of Osel nor S312 can rescue the mice from death but combined treatment still conferred to 25% survival”). Id.
	They teach it is known that severe acute infections including influenza and COVID-19 always induce pathogenic immunity as cytokine/chemokine storms. See page 10.  Xiong et al. teach they suspect that DHODHi should also be anticytokine-storm in viral infectious disease.  Xiong et al. teach the data showed that the pathogenic inflammatory cytokines in ‘S312+Osel’-treated group was largely reduced as compared to Osel-treated mouse in the levels of IL6, MCP-1, IL5, KC/GRO(CXCL1), IL2, IFN-γ, IP-10, IL9, TNF-α, GM-CSF, EPO, IL12p70, MIP3α
and IL17A/F (listed in the order of reduce significance). See page 11.
	Xiong et al. conclude that the results in all provide striking information that DHODH inhibitors are effective in infected animals not only by inhibiting virus replication (Shown in Fig. 3 and Fig. 4) but also by eliminating excessive cytokine/chemokine storm. Usage of DHODHi could finally benefit to advanced disease in late infection. See page 11.
	Xiong et al. differ from the instant claims only in so far as they do not teach the DHODH inhibitor of formula (II), i.e., BAY2402234.


Teachings of GRADL ET AL.
	Gradl et al. teach 2,4,5-trisubstituted 1,2,4-triazolones useful as inhibitors of DHODH. See Title; Abstract.
	The 2,4,5-trisubstituted 1,2,4-triazolone compounds of general formula (I) taught in Gradl et al. encompass the claimed compound of Formula (II), which is taught by Gradl et al. as a compound of the invention disclosed therein.  

    PNG
    media_image1.png
    299
    283
    media_image1.png
    Greyscale

See Example 121; [4369]-[4372].
	Gradl et al. teach the compounds of the invention are useful for the treatment or prophylaxis of diseases, in particular of hyperproliferative disorders, as a sole agent or in combination with other active ingredients. See Abstract; [0001].  
	Gradl et al. teach DHODH inhibitors may be useful for viral disease therapy. See [0005] (“preclinical studies indicate that DHODH inhibitors may be useful for the treatment of haematological cancer indications, for the treatment of solid tumors (e.g., neuroblastoma, melanoma, colon, breast and lung tumors), for the treatment of parasitic diseases (e.g., malaria), and for viral disease therapy.”)
	Gradl et al. teach the invention encompasses treating or preventing viral infections with compounds of the invention. See [3505] (“…[t]he present invention provides methods for treating or preventing viral infections in a subject, the methods comprising administering to a subject having or at risk of developing a viral infection a therapeutically effective amount of a compound of the invention.”)

Teachings of CHRISTIAN ET AL.
	Christian et al. describe the discovery and characterization of BAY 2402234 - a novel, potent, selective and orally bioavailable DHODH inhibitor that shows monotherapy efficacy and differentiation induction across multiple AML subtypes. See Abstract.
	Christian et al. teach that BAY 2402234 has the structure of the claimed compound of formula (II). See Fig. 1A.
	Christian et al. teach that BAY 2402234 is a potent inhibitor of DHODH activity. See Abstract; page 2404, right column; Fig. 1B (“BAY 2402234 (Fig. 1a) is a novel potent and selective DHODH inhibitor that dose-dependently inhibits human full-length DHODH enzyme with an IC-50 of 1.2 nM (Fig. 1b)”).
	Christian et al. teach BAY 2402234 has moderate plasma protein binding (fu = 9.9%), low blood clearance (CLb = 0.87 L/h/kg) and a high volume of distribution Vss = 3.0 L/kg. The oral bioavailability in mice is complete (F = 101%) and the half-life is 4.1 h. See page 2404, right column, “Properties of BAY 2402234”.
	Christian et al. teach BAY 2402234 has in vitro and in vivo therapeutic activity in the treatment of AML. See Figs. 2, 3, and 4.
	Christian et al. teach BAY 2402234 has favorable physicochemical and pharmacokinetic
properties supportive of clinical development (“[o]n the basis of the work presented here, a clinical phase I trial of BAY 2402234 in myeloid malignancies (AML, MDS and CMML) has recently been initiated (NCT 03404726)”). See page 2414, left column.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).

Examiner’s Analysis and Conclusion of Obviousness
In the present case, the prior art teaches DHODH inhibitors are effective in the treatment of viral infections, e.g., by inhibiting replication or reproduction of a virus in a cell, including Influenza and SARS-CoV-2 infections.  See Xiong et al.  The claims differ from Xiong et al. only in the selection of a different inhibitor of DHODH.  Whereas Xiong et al. evaluated the DHODH inhibitors S312 and S416, the claims require administering the DHODH inhibitor BAY2402234 having formula (II).  The claimed compound of formula (II), BAY2402234, was a known potent inhibitor of human DHODH with known in vitro and in vivo therapeutic efficacy.  Indeed, because BAY2402234 had favorable physicochemical and pharmacokinetic properties supportive of clinical development, a clinical phase I trial of this drug had been initiated (“[o]n the basis of the work presented here, a clinical phase I trial of BAY 2402234 in myeloid malignancies (AML, MDS and CMML) has recently been initiated”). See Christian et al.  The prior art expressly suggests using 2,4,5-trisubstituted 1,2,4-triazolone compounds, including the claimed BAY2402234 of Formula (II), “…for treating or preventing viral infections in a subject, the methods comprising administering to a subject having or at risk of developing a viral infection a therapeutically effective amount of a compound of the invention”. See Gradl et al. at [3505].
It would have been obvious to one of ordinary skill in the art to combine the teachings of the references so as to administer an effective amount of an inhibitor of DHODH to a subject in need of preventing and/or treating a disease associated with an Influenza or SARS-CoV-2 virus as taught by Xiong et al.  A person of ordinary skill in the art would have been motivated to select the DHODH inhibitor BAY2402234 because of its known favorable physicochemical and pharmacokinetic properties supportive of clinical development and the express suggestion in the art to use 2,4,5-trisubstituted 1,2,4-triazolone compounds, including the claimed BAY2402234 of Formula (II), “…for treating or preventing viral infections in a subject, the methods comprising administering to a subject having or at risk of developing a viral infection a therapeutically effective amount of a compound of the invention”.   
Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
Here, there is evidence that S312, S416, and BAY2402234 were all known inhibitors of DHODH in the art of therapeutic inhibitors of DHODH.  See Xiong et al., Gradl et al., and Christian et al.  As such, the substitution of BAY2402234 for S312 or S416 in the treatment of viral infections would have been prima facie obvious, particularly in light of the fact that BAY2402234 was known to have favorable physicochemical and pharmacokinetic properties supportive of clinical development and is suggested as a 2,4,5-trisubstituted 1,2,4-triazolone compound for use in treating or preventing viral infections in a subject.
Applicants clearly did not invent the use of DHODH inhibitors as antiviral agents, as such as known from the teachings of Xiong et al.  Applicants also did not invent the claimed DHODH inhibitor of formula (II), i.e., BAY2402234, or its use in treating viral infections as such was known from the teachings of Gradl et al. and Christian et al. Rather, Applicants predictably substituted one DHODH inhibitor (BAY2402234) for another (S312/S416) for use as an antiviral agent against Influenza virus in accordance with the express teachings of Xiong et al. in view of Gradl et al. and Christian et al.
Response to Arguments
	Applicants’ arguments are the same arguments they presented in their response after Final rejection (see Applicant Arguments/Remarks filed 6/27/2022), which the Examiner already responded to in the Advisory Action mailed July 13, 2022.  Applicants now additionally provide a Declaration under 37 C.F.R. 1.132 by Inventor Wu Zhong. Applicants’ arguments remain unavailing for the following reasons.
	Applicant submits that the combination of the cited art does not detract from the non-obviousness of the claimed invention. Applicant asserts that the artisan of ordinary skill in the art lacked a reasonable expectation of success in reaching the invention by combing [sic - combining] the teachings of the cited documents.
Applicant submits that, "[t]hough BAY2402234 is taught as a DHODH inhibitor and as having favorable physicochemical and pharmacokinetic properties", based on the combination of the cited documents, it is still highly unpredictable that BAY2402234 can be used to treat a disease associated with an influenza virus or to inhibit the replication or reproduction of the virus.
	In support of these assertions, Applicants now submit a 1.132 declaration by inventor Dr. Wu Zhong, which is purported to support Applicants’ argument that “a person skilled in the art would not draw from the combined teachings of the cited documents that BAY 2402234 has antiviral effects against influenza virus.”
	Applicants first argue that not all of the DHODH inhibitors have broad-spectrum antiviral activity effects various RNA viruses, including Influenza A virus.  In support of this argument, Applicants and Declarant cite to Wang et al. as allegedly showing that the DHODH inhibitor NITD-982 did not protect mice infected with dengue virus.
	In response, the Examiner submits that Wang et al. in fact expressly teach that NITD-982 “has a broad antiviral spectrum, inhibiting both flaviviruses and nonflaviviruses with nanomolar EC90s”. (Abstract.)  While Wang et al. teach that NITD-982, in contrast to its in vitro efficacy, did not show any efficacy in the DENV-AG129 mouse model, they state that this lack of in vivo efficacy is likely due to the exogenous uptake of pyrimidine from the diet or to high plasma protein-binding activity of the current compound. (Id.)  Furthermore, neither the claims nor the cited prior art are drawn to treating Dengue infections so the activity (or lack thereof) of a DHODH inhibitor against Dengue infection in vivo is immaterial.  The question is whether there would be a reasonable expectation that a DHODH inhibitor would be effective in treating an influenza infection, which Wang et al. does not address.
	Applicants next argue that the state of the art is relatively low with regard to inhibition of specific viruses by employing specific drugs, citing Declarant’s declaration at ¶6 and 7. Declarant now additionally states that therapeutics targeting various virus species are in urgent need. In the past six decades, FDA and/or EMA approved only 106 antiviral agents for 12 human infectious diseases, including HIV, HBV, HCV, herpesvirus, influenza virus, HCMYV, varicella-zoster virus, RSV, HPV, orthopoxvirus, Ebola virus, and SARS- CoV-2 infection (citing to Li et al.).
	In response, this is the same argument Applicants made in their response after final rejection at p.8.  Putting the argument in a Declaration does not make it more persuasive.  Furthermore, the standard for obviousness is a “reasonable expectation of success”, not FDA or EMA approval.  There are literally thousands of journal articles describing antiviral activity in vitro and in vivo of a plethora of compounds having different mechanisms of action. Indeed, the Examiner has cited to one of such articles that specifically shows in vivo antiviral activity of a DHODH inhibitor against influenza (Xiong et al.). Applicants’ argument that the state of the art is “low” remains unpersuasive.
	Applicants and Declarant next argue that it should be considered that due to the many commonalities among bacteria, there are many broad-spectrum antibiotics that can exert significant inhibitory effects on a variety of bacteria. However, Applicants and Declarant argue, because there are many different types of viruses, and each virus replicates differently, antiviral drugs need to be developed for a specific virus to precisely inhibit viral replication. As a result, Applicants and Declarant assert effective broad-spectrum antiviral drugs are very rare (Arguments at p.9 and Declaration at ¶8.)
	Again, this is the same argument Applicants made in their response after final rejection at p.8-9.  Putting the same argument in a Declaration does not make it more persuasive.  It has already been established on this record that most antiviral drugs have broad-spectrum antiviral activity as they target biological processes common to viruses.  Applicants are referred to the cited prior art. Xiong et al. teach inhibitors of DHODH showed broad-spectrum antiviral effects against various RNA viruses, including influenza A virus, Zika virus, Ebola virus, and particularly against the recent novel coronavirus SARS-CoV-2. See Abstract (“…we identified two potent inhibitors of DHODH, S312 and S416, with favorable drug-like and pharmacokinetic profiles, which all showed broad-spectrum antiviral effects against various RNA viruses, including influenza A virus (H1N1, H3N2, H9N2), Zika virus, Ebola virus, and particularly against the recent novel coronavirus SARS-CoV-2.”) 
	Finally, Applicants and Declarant argue that even if, arguendo, motivation to combine the cited documents is found, the artisan of ordinary skill in the art still lacked a reasonable expectation of success in reaching the invention based on the combination of the cited documents.
	Again, this is the same argument Applicants made in their response after final rejection at p.9.  Putting the same argument in a Declaration does not make it more persuasive. The Examiner acknowledges and does not dispute Applicants’ assertion that any finding of obviousness requires that there be a reasonable expectation of success. MPEP 2143.02(1).
However, the Examiner also notes that absolute predictability is not required for obviousness, but only that at least some degree of predictability is required for there to be a reasonable expectation of success. See MPEP 2143.02(1). The combined teachings of the cited prior art provide at least the required degree of predictability for the reasons already established on the record. 
For the above reasons and those already of record, Applicants’ assertion that a person of ordinary skill in the art would not have had a reasonable expectation of success is unavailing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-12, 15-20, 26-28, and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21 and 24-25 of copending Application No. 17/615,287 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘287 application claims encompass administering the same compound of formula (II) to treat a disease associated with influenza virus, including influenza A.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038